 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO.: 1:12-CR-00223 DAD-BAM
11
                              Plaintiff,               MOTION TO DISMISS SUPERVISED RELEASE
12                                                     VIOLATION PETITION WITHOUT PREJUDICE
            v.
13
     JOSHUA MARQUEZ,
14
                              Defendant
15

16
            The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,
17
     and KIMBERLY A. SANCHEZ, Assistant United States Attorney, hereby files this motion to dismiss
18
     the supervised release violation petition underlying the warrant issued on July 26, 2019 (Document No.
19
     41) without prejudice.
20
      Dated: August 8, 2019                                MCGREGOR W. SCOTT
21                                                         United States Attorney

22
                                                     By: /s/ Kimberly A. Sanchez
23                                                       KIMBERLY A. SANCHEZ
                                                         Assistant United States Attorney
24

25

26
27

28


      REQUEST TO UNSEAL SEARCH WARRANTS
30
 1

 2
                               IN THE UNITED STATES DISTRICT COURT
 3
                                  EASTERN DISTRICT OF CALIFORNIA
 4

 5   UNITED STATES OF AMERICA,                       CASE NO: 1:12-CR-00223 DAD-BAM

 6                       Plaintiff,                  ORDER DISMISSING SUPERVISED RELEASE
                                                     VIOLATION PETITION
 7         v.

 8   JOSHUA MARQUEZ,

 9                       Defendant

10

11         Upon application of the United States of America,

12         IT IS HEREBY ORDERED that the supervised release petition is dismissed without prejudice.

13 IT IS SO ORDERED.

14
       Dated:    August 8, 2019
15                                                  UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
30
